Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 4-4-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Copending Application No. 17/067,463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric M. Newhouse on 6-14-22.

The application has been amended as follows: 
Claim 1, line 8, please insert the following:
--- , wherein the one or more district components include one or more legacy components coupled to the SNAP device via a wired interface--- 
Claim 1, line 25, please insert the following:
--- ; at least one adaptive input/output (I/O) management configured for monitoring the one or more exchanges of data between the one or more legacy components and the aircraft network; and 
wherein the at least one adaptive I/O management includes: 
at least one multiple levels of security (MLS) encryption/decryption management configured to encrypt and decrypt the one or more data exchanges; and 
at least one cross-domain guard---

Claim 1, line 17,
	“module” has been deleted.

Claim 1, line 20,
	“module” has been changed to ---management---

Claim 1, line 23,
	“module” has been deleted.

Claim 2, line 2,
	“module” has been deleted.

Claim 3, line 2,
	“module” has been deleted.
Claim 4, line 4,
	“module” has been changed to ---management---

Claim 5 has been canceled.

Claim 6, line 1,
	“5” has been changed to ---1---

Claim 7 has been canceled.

Claim 8, line 2,
	“module” has been deleted.

Claim 10, line 2,
the second occurrence of “wherein” has been deleted. 

REASONS FOR ALLOWANCE





The following is an examiner’s statement of reasons for allowance: 
-Claims 1-4, 6 & 8-10 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in the independent claim 1 as following:

Independent Claim 1. (CURRENTLY AMENDED) 
A smart network access point (SNAP) device, comprising: 
two or more trunk ports configured to accept a network trunk cable, the SNAP device connectible to an aircraft network via the network trunk cable; 
a plurality of switch ports, each switch port configured to accept a physical link to one or more district components disposed within a district associated with a physical subdivision of an aircraft, wherein the one or more district components include one or more legacy components coupled to the SNAP device via a wired interface; 
at least one bridging port configured to accept a network bridging cable, the SNAP device configured for connecting a first aircraft network to a second aircraft network via the network bridging cable, wherein the aircraft network is the first aircraft network, is different than the second aircraft network, and is a wired network, wherein the second aircraft network is a wired network; 
and 
one or more control processors including: 
a network management configured for monitoring one or more exchanges of data between the one or more district components and the aircraft network; 
a cybersecurity management configured for encryption and decryption of the exchanged data; and 
a power management configured for controlling the distribution of operating power to the one or more district components;
at least one adaptive input/output (I/O) management configured for monitoring the one or more exchanges of data between the one or more legacy components and the aircraft network; and 
wherein the at least one adaptive I/O management includes: 
at least one multiple levels of security (MLS) encryption/decryption management configured to encrypt and decrypt the one or more data exchanges; and 
at least one cross-domain guard.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boussmart (US 2018/0234706 A1) discloses systems and methods for distribution of content within a vehicle. A server having a first set of content stored within a memory can be communicatively coupled with one or more clients such as using a plurality of wireless access points. Each of the clients can have a processor, memory, and transceiver, such that it can communicate with the server and potentially its neighbors. Groups of the clients can be communicatively coupled, such as via a wired or wireless network, which permits the clients to communicate with one another to retrieve content, for example, rather than burden the server or the wireless access points {Figs.1-4}.

Claudel (US 2015/0003341 A1) discloses an on-board network with nodes linked by wired links, the on-board network being partitioned into adjacent sub-networks, mutually segregated by security elements. Each sub-network can be equipped with access points allowing mobile terminals to connect to the sub-network by wireless links. The access points of adjacent sub-networks use different communication standards or distinct sets of transmission resources in such a way that the segregation between adjacent sub-networks is preserved {Figs.1-2}.

L'Heureux (US 2014/0259147 A1) discloses a router device functioning as a transport level proxy and application level proxy, being able to host both authenticated user and device sessions with stored session state and access control to resources for enhanced performance and ease of use. The device is able to function as a protocol proxy for improved performance and security. The device may be configured to implement a captive portal login mechanism, and may programmatically force unsecure LAN-side client requests to secure WAN-side connections. The device may execute an API for remote applications to utilize. The router device may pre-fetch content for client devices, and may communicate with other servers and peer routers to ascertain congestion on the WAN, and perform intelligent routing of WAN traffic based on the detected congestion. The device may also employ techniques to enhance privacy, virtualized address spaces, cookie filters, and traffic modification {Fig.1}.
Lauer (US 2008/0182573 A1) discloses an Aircraft Mobile IP Address System providing wireless communication services to passengers who are located onboard an aircraft by storing data indicative of the individually identified wireless devices located onboard the aircraft. The System assigns a single IP address to each Point-to-Point Protocol link which connects the aircraft network to the ground-based communication network but also creates an IP subnet onboard the aircraft. The IP subnet utilizes a plurality of IP addresses for each Point-to-Point link thereby to enable each passenger wireless device to be uniquely identified with their own IP address. This is enabled since both Point-to-Point Protocol IPCP endpoints have pre-defined IP address pools and/or topology configured; each Point-to-Point Protocol endpoint can utilize a greater number of IP addresses than one per link. Such an approach does not change IPCP or other EVDO protocols/messaging but does allow this address to be directly visible to the ground-based communication network {Figs.3a-3b}.

Montrichard (US 2017/0078142 A1) discloses an avionic calculator for intended to be loaded on board an aircraft, the avionic calculator includes a protective casing and at least one module from among an information processing module able to execute at least one software application, an input/output management module and an electric power supply management module, each module being positioned inside the casing. The avionic calculator further includes a routing module positioned inside the casing, the routing module including several communication ports and being configured for transmitting at least one message from an input communication port to an output communication port {Fig.1}.
O’Tooler, Jr. (US 7660901 B1) discloses a method for identifying an expected configuration environment defined by configuration parameters typically employed by a user, and seamlessly applying the configuration environment to subsequent network transaction requests of the user, regardless of the network access point from which the transaction request emanates, provides remote network access according to the expectations of the user. Each user has an independent configuration environment stored in a memory accessible by a data communications device. The data communications device identifies a connection as emanating from a particular user, and applies the corresponding configuration environment from the memory to network transaction requests from the user. In this manner, the user perceives the same treatment by the network when connecting in the home office as well as via a remote connection such as from a hotel, airport, or cybercafe. Accordingly, attempts to access the network from a remote network access point will not impede the user because the expectations of the user about the network will be unchanged from the home office network access point {Figs.2-4, 6}.

Pang (US 2007/0036092 A1) discloses methods, apparatuses and systems for enhancing the interoperability of network devices with static native virtual LAN (VLAN) configurations with other network devices where the native VLAN is a configurable parameter. In some implementations, the network devices having configurable native VLANs conditionally add VLAN tags to common Spanning Tree Protocol (STP) Bridge Protocol Data Units (BPDUs) transmitted to network devices where the native VLAN is static and strip any VLAN tags from the common STP BPDUs that are received {Figs.1-2, 5}.

Thompson (US 8369295 B2) discloses system for providing non-flight critical aircraft sub-system communication, over an ALAN, meeting DO-254/DO-178 certification. This system deterministically makes data available to each aircraft sub-system without regard to specific bandwidth requirements. This system network supports functions that are certified on a non-interference basis. The system network deterministically places all non-required functionality into a low priority to assure that all required data functions sets are not dropped. One aspect of this system is how the clients are able to join sessions. In this system, network clients are preprogrammed based on their hardware coding to be able to join a specific LVAN, or LVANs, in accordance with their predetermined functions. The present system is an ALAN based on a ring Ethernet topology, for redundancy, which provides two paths to each connection point without requiring all the wiring associated with a star wiring topology {Fig.2}.

Gomez (EP 3809670 A1, same assignee) discloses a smart network access point (SNAP) device (204). In embodiments, the SNAP device includes trunk ports (502) for accepting a network trunk cable (e.g., fiber optic trunk) and thereby connecting the SNAP device to an aircraft-based network of SNAP devices. The SNAP device includes switch ports for incorporating physical connections to mission systems (MS) or air vehicle systems (AVS) components and devices, providing a local smart point of presence (SPoP) throughout a physical subdivision (e.g., network district) of an aircraft. The SNAP device is configured for monitoring data exchanges between local MS/AVS components and the aircraft network. The SNAP device includes a cybersecurity module (712) for connecting to local security components (e.g., data guards and multiple levels of security (MLS) encryption/decryption) or for providing built-in data guard and encryption/decryption services. The SNAP device includes power control components for managing power distribution to the connected local network components {Claims 1-10}.

Gomez (EP 3809669 A1, same assignee) discloses a high availability aircraft network architecture incorporating smart points of presence (SPoP). In embodiments, the network architecture divides the aircraft into districts (102), or physical subdivisions. Each district includes one or more mission systems (MS) smart network access point (SNAP) devices for connecting MS components and devices located within its district to the MS network. Similarly, each district includes one or more air vehicle systems (AVS) SNAP devices for connecting AVS components and devices within the district to the AVS network. The AVS network may remain in a star or hub-and-spoke topology, while the MS network may be configured in a ring or mesh topology. Selected MS and AVS SNAP devices may be connected to each other via guarded network bridges to securely interconnect the MS and AVS networks {Claims 1-10}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464